Citation Nr: 0306982	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include as secondary to the veteran's service-
connected left tibia/fibula disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1953 until September 
1959.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1999 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Des Moines, Iowa, which denied the benefit sought on 
appeal.

Subsequent to the November 1999 rating action, the claims 
file was transferred to the RO in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2. The competent medical evidence does not show the veteran's 
presently diagnosed arthritis and degenerative disc disease 
of the lumbar spine to be causally related to the veteran's 
service-connected tibia/fibula disability, or to have been 
incurred in, or aggravated by, active service.


CONCLUSION OF LAW

Degenerative disc disease, and/or arthritis, of the lumbar 
spine, are not proximately due to or the result of the 
veteran's service-connected left tibia/fibula disability, 
were not incurred in or aggravated by active service, and 
arthritis of the lumbar spine may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309, 3.310 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision.  Additionally, a December 2000 
letter apprised the veteran of the information and evidence 
he needed to submit to substantiate his claim.  Moreover, 
letters dated January 2002, May 2002 and July 2002 further 
specified what information the veteran should submit.  The 
May 2002 letter discussed VA's development assistance.  Based 
on the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  In so finding, 
the Board notes that the veteran's service medical reports 
are not associated with the claims file, with the exception 
of a discharge examination conducted in August 1959.  A 
research response from the National Personnel Record Center 
(NPRC) indicates the veteran's outstanding records are 
presumed to have been destroyed in a fire at their facility.  
Post service VA and private medical reports are of record.  
Also of record are private and VA post service clinical 
reports and VA examination reports.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  While the service medical records 
are largely absent, a proper search was conducted and 
indicated that such records were presumably destroyed.  The 
Board again notes that the veteran's discharge examination is 
of record.

Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).

Factual background

At the time of the veteran's discharge examination in August 
1959, his spine was noted to be normal.  

Treatment reports from the Knutson Chiropractic Clinic 
reflect care for back pain from 1981 to 1983.  

The veteran was treated at the Munson Chiropractic Clinic in 
October 1986 for complaints of a sore lower back, of about 
one month's duration. 

In May 1997, the veteran was granted service connection for 
residuals of a left tibia/fibula fracture.

VA outpatient treatment reports dated in 1999 reveal 
complaints of low back pain.  In a May 1999 record, the 
veteran reported having back pain for approximately 40 years.  
The report noted that the veteran had a screw in his left leg 
since 1953, which caused him to walk slightly unevenly and 
which may have contributed to his back pain.  The objective 
findings included tenderness to palpation in the lower 


lumbar region, with mild muscle spasms surrounding the spine.  
The assessment was lumbosacral strain.  

The veteran was examined by VA in August 2002.  The veteran 
reported that in 1956 he experienced an episode in which his 
back locked up.  He stated that he was in the hospital in 
traction for a period of 5 to 6 weeks.  Also in service, he 
suffered an open tibia/fibula fracture requiring irrigation, 
debridement and open reduction internal fixation.  According 
to the veteran, the leg discrepancy created by that procedure 
has caused him to walk with a limp, which he felt contributed 
to his back pain.  The back pain was primarily in the low 
back and left buttock, with some radiation into both anterior 
and posterior aspects of his thigh.  He reported that his 
symptoms worsened after sitting for long periods.  Standing 
and walking improved his symptoms.  

Upon objective examination, the veteran walked with a 
slightly abnormal gait due to what appeared to be a leg 
length discrepancy.  His left leg was shorter than his right 
by about 1 inch.  Regarding the veteran's back, the skin and 
soft tissues were intact and normal.  He was mildly tender to 
palpation over his lumbosacral spine, especially on the left 
side into his left buttock.  X-rays of the lumbar spine 
demonstrated some moderate degenerative changes.  He had 
degenerative disc disease at L5-S1, greater than L4-5 with 
facet degenerative joint disease at each of these levels as 
well.  

Following physical examination, the VA examiner stated that, 
in his opinion, the veteran's low back pain was primarily 
mechanical, with some underlying degenerative changes at the 
L4-5 and L5-S1 levels.  He remarked that such a picture was 
inconsistent with disc herniation or stenosis.  The examiner 
stated that it was certainly possible that the veteran's back 
pain was aggravated by the veteran's altered gait mechanics 
brought about by his leg length discrepancy.  However, the 
examiner further stated that it was less likely than not that 
the veteran's present back pain relates to his service-
connected left tibia-fibula disability.  In the examiner's 
opinion, the veteran's current back pain could likely have 
existed even in the absence of the left leg disability.  In 
support of that conclusion, the examiner commented that a leg 
length discrepancy such as that of the veteran did not 
necessarily correlate with chronic back pain.  

Analysis

At the outset, the Board has considered the circumstances of 
this case, including the fact that most records relating to 
the veteran's service were presumed to have been destroyed in 
a fire.  Given the absence of such records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  

While it is unfortunate that the majority of the veteran's 
service medical records cannot be associated with the claims 
file, the Board notes that a very critical medical document, 
the veteran's separation examination, was available for 
review.  Such evidence, in conjunction with the post-service 
medical records and the veteran's August 2002 VA examination, 
allows the Board to thoroughly consider the veteran's claim 
and to provide a well-reasoned analysis as mandated by 
O'Hare.  

Initially, the Board has considered whether presumptive 
direct service connection for chronic disease is warranted in 
the instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the 
evidence of record fails to establish any clinical 
manifestations of lumbar spine arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  The Board further acknowledges the veteran's 
complaints, recorded in a VA outpatient treatment report 
dated in May 1999, that his back pain spanned 40 years.  
However the first clinical manifestations of record did not 
occur until 1981, more than 20 years following separation 
from service.  Thus, service connection is not warranted on a 
presumptive basis for lumbar spine arthritis.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  The evidence 
reveals current diagnoses of degenerative changes of the 
lumbar spine, namely arthritis and degenerative disc disease.  
Thus, the requirement of a current disability has been 
established.  However, as will be discussed below, the 
evidence of record fails to establish the remaining elements 
of a direct service connection claim.

In the present case, the evidence does not establish that the 
veteran incurred a back disability during service.  While the 
veteran claimed that he had an episode in which his back 
locked in 1956, the veteran's discharge examination revealed 
a normal spine.  Moreover, no competent medical evidence 
links his degenerative arthritis, or disc disease, of the 
lumbar spine, to an incident of active service.  Thus, 
service connection is not warranted on a direct basis.

Having eliminated presumptive and nonpresumptive direct 
service-connection as possible bases for allowing the 
veteran's claim, the Board must now consider secondary 
service-connection.  In this vein, the veteran contends that 
his currently diagnosed arthritis and/or degenerative disc 
disease of the lumbar spine resulted from his service-
connected left tibia/fibula disability.    

To successfully establish this claim, the evidence of record 
must contain a competent medical opinion of etiology stating 
that it is at least as likely as not that a current back 
disorder is attributable to his service-connected left 
tibia/fibula disability.  However, such an opinion is not of 
record.  In fact, the VA examiner in August 2002 reached the 
opposite conclusion.  That examiner stated that, while it was 
certainly possible that the veteran's back pain was 
aggravated by the veteran's altered gait mechanics brought 
about by his leg length discrepancy, it was less likely than 
not that the veteran's present back pain relates to his 
service-connected left tibia-fibula disability.  Instead, the 
examiner expressed his belief that the veteran's back pain 
could likely have existed even in the absence of the in-
service left foot disability.  The examiner further remarked 
that leg length discrepancy such as that of the veteran did 
not necessarily correlate with chronic back pain.  Hence, 
while the service-connected left lower extremity disability 
has been shown to increase pain symptomatology of nonservice-
connected back disabilities, it has not been shown to result 
in an increase in severity of the disability pathology of 
arthritis or degenerative disc disease.

The opinion of the VA examiner rendered in August 2002 was 
based upon a thorough physical examination and a review of 
the claims file.  For this reason, the Board finds it to be 
highly probative.  Moreover, no other evidence of record 
contradicts that opinion.  Thus, no evidence of record 
establishes that the veteran's degenerative disc disease, 
and/or arthritis, of the lumbar spine, was proximately due to 
or aggravated by, the veteran's service-connected left 
tibia/fibula disability, such as to allow for a grant of 
service connection.

In summation, neither a direct nor secondary service-
connection basis for a grant of service connection for 
arthritis, and/or degenerative disc disease, of the lumbar 
spine has been established in this case.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  




ORDER

Service connection for a lumbar spine disability is denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

